 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDHeck's Inc.andFood Store Employees Union, Local#347 Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO. Case9--CA-3728June28, 1967DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND ZAGORIAOn March 30, 1967, Trial Examiner Sidney Sher-man issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed excep-tions to the Decision and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions ' of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Heck's Inc., Ashland,Kentucky, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order.iThe Respondent excepts to the Trial Examiner's finding that theunion authorization card of employee Morris was properly authenticated,and, by motion incorporated in its brief, moves that the record bereopened and a subpena be issued, requiring the Trial Examiner to appearand testify concerning his qualifications as a handwriting expert. TheRespondent contends that failure to grant its motion should result in therejection of Morris' card, inasmuch as Morris did not testify at the hearingand no other witness testified that he saw Morris sign the card.After the hearing the parties stipulated that Morris was unavailable totestify, his whereabouts being unknown. The Trial Examiner (sec III, C,3, b, 4 of his Decision), after comparing the purported siggnature of Mor-ns on the union authorization card with a specimen signature taken fromthe Respondent's payroll records, concluded that the card was signed byMorris, and found that such a comparison is a proper method of provingthe authenticity of a signature (see In. 29 of the Trial Examiner's Decisionand the authorities cited therein) The Trial Examiner further found thatit is proper to presume that the card was signed on the date shown thereon(fn. 30 of the Trial Examiner's Decision).We agree with the Trial Examiner'sfinding that Morris'card wasproperly authenticated.(See alsoCombinedMetal Mfg Corp.,123NLRB895;Phdamon Laboratories,Inc,131NLRB 80, enfd. 298F.2d 176 (C.A. 2).) In anycase,we note that even without Morris'card the Union had a majority of employees in the appropriate unitwhen it made its recognition demand Accordingly,aswe find theRespondent'smotion to reopen the record lacking in merit, it is herebydenied.2We agree that the Respondent's polling of its employees was in thecircumstances of this case violative of Sec.8(a)(1) of the Act.Therefore,we find itunnecessary to rely on or adopt the Trial Examiner's additionalor alternative grounds for that finding,as set forth in the last sentenceof fn 10 of his Decision.TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The instant chargewas served upon Respondent on October 22, 1965,' thecomplaint issued on December 16, and the case washeard on February 1, 1967. The issues litigated related toallegations of unlawful interrogation, threats of reprisal,creating the impression of surveillance, and unlawfulrefusal to bargain. After the hearing briefs were filed byRespondent and the General Counsel. On March 16,1967, an order was issued proposing certain correctionsin the record and the incorporation therein of certain ex-hibits, and disposing of certain other matters. No objec-tion has been received to this order, and it is herebyaffirmed.'Upon the entire record and my observation of the wit-nesses, I adopt the following findings of fact and conclu-sions:1.THE BUSINESS OF RESPONDENTHeck's, Inc.,3 herein called Respondent, is a West Vir-ginia corporation engaged in the operation of retail storesat various locations in the States of West Virginia' andKentucky. The Respondent annually has gross sales ofmore than $500,000, and annually purchases fromout-of-State points goods valued in excess of $50,000.Respondent is engaged in commerce under the Act.II.THE LABOR ORGANIZATION INVOLVEDFood Store Employees Union,Local #347,Amalga-mated Meat Cutters and Butcher Workmen of NorthAmerica,AFL-CIO,hereinafter called the Union, is alabor organization underthe Act.III.THE UNFAIR LABOR PRACTICESA. IssuesThe pleadings, as amended at the hearing, raise the fol-lowing issues:1.Whether Respondent's president, Haddad, told em-ployees on or about May 24, that he had discharged anemployee when she admitted signing a union card?iAll events herein occurred in 1965, unless otherwise stated2 In addition, it is now ordered (1) that Respondent'smotionsto strikeappearing at pp 24 and 28 of the transcript, as to which ruling wasreserved at the hearing, are hereby granted, and (2) that Respondent's ob-jection to evidence, which objection appears at p 100 of the transcript,and as to whichruling wasreserved at the hearing, is hereby granted andthe evidence objected to is hereby struck.3Respondent's name appears as amended at the hearing166 NLRB No. 32 HECK'S INC.1872.Whether the interrogation of employees on October8, by Respondent's operations manager, Darnell, vio-lated Section 8(a)(1) of the Act or was privileged underthe Board'sBlue Flashdoctrine?3.Whether Respondent's assistant store manager,Mitchell, unlawfully created the impression of surveil-lance?4.Whether Mitchell told an employee that another su-pervisor had been discharged because of the Union andinvited the employee to resign?5.Whether Respondent's admitted refusal to recog-nize the Union violated Section 8(a)(5) and (1) of theAct?B.Sequence of EventsRespondent operates a chain of discount stores in Ken-tucky and West Virginia. The instant case involves onlyitsAshland, Kentucky, store.The instant organizing campaign began early in 1965,and by October 8 the Union had obtained a number ofsigned cards from persons working in the Ashland store.On May 24, during the foregoing campaign, Respond-ent's president, Haddad, addressed the assembled storeemployees, and, after telling them, in effect, that the sig-ning of a union card would not immunize them fromdisciplinaryaction,citedan incident involving thedischarge of an employee in another store who had volun-teered to him the information that she had signed a unioncard.There was some conflict in the testimony at thehearing, which will be considered below, as to the precisereason given by Haddad for the discharge of that em-ployee.On October 8, Union Agent Spencer called Respond-ent's counsel,Holroyd, stated that he had obtainedsigned cards from a majority of Respondent's Ashlandemployees, and requested recognition.Holroyd sug-gested that Spencer write him a letter to that effect. OnOctober 8, Respondent's operating manager, Darnell,asked virtually all the employees in the Ashland storewhether he (or she) wanted to be represented by theUnion. In a letter of October 11 to Holroyd, Spencer re-peated the substance of the foregoing oral demand, offer-ing to show Respondent the Union's cards. On October13,Holroyd replied by letter, declining to recognize theUnion because of an alleged ambiguity in the Union's def-inition of the unit, and because a poll taken by Respond-ent demonstrated that the majority of the Ashland em-ployees did not wish to be represented by the Union. OnOctober 25, Spencer again wrote Holroyd, renewing theUnion's demand, but received no reply.There was uncontradicted testimony by employeeClare that early in October Assistant Store ManagerMitchell, an admitted supervisor,4 told her that Respond-ent knew which employees had signed, and which hadnot signed, union cards, and that the Union attainedmajority status when Clare signed a union card (on Oc-tober 6).C.Discussion1.Union animusRespondent'sunion animus isamply attested by theBoard's findingsin 150 NLRB 1565 (Ashland store), 156NLRB 760 (Parkersburg store), 158 NLRB 121 (Parker-sburg store), 159 NLRB 1151 (Huntington store), and159 NLRB 1331 (Huntington store). Perusal of thesecases shows that at the foregoing stores Respondentreacted to a union organizational campaign by mountinga counteroffensive of interrogation and threats, did nothesitate to resort to discriminatory discharges, and thatit consistently rejected requests for recognition. Thus, in150 NLRB 1565, involving a campaign in 1964 by a dif-ferent union (Retail Clerks) to organize the instant store,itwas found that Respondent, through its president, Had-dad, and operations manager, Darnell, engaged in exten-sive interrogation, that a supervisor threatened em-ployees with discharge for union activity, and that an ac-tiveunion adherentwas, in fact, discriminatorilydischarged.2.The 8(a)(1) issuesa.The Haddad speechRiffe testified that on May 24, President Haddad toldthe assembled employees at the Ashland store that theycould sign all the union cards they wished, but they stillhad to do their work, and that he then mentioned the caseof a girl in Respondent's Parkersburg store who aftervolunteering to him the information that she had signeda union card, had been "fired on the spot." Menshousetestified to the same effect, and Maynard corroboratedthis version with only the, minor embellishment that Had-dad asserted that the Parkersburg employee had"flaunted" the fact that she had signed a union card.While agreeing otherwise with Riffe, Clare testified thatHaddad interpolated the-explanation that the girl in Par-kersburg had been discharged because she took the posi-tion, in effect, that, having signed a union card, she wasfree to neglect her work, and Carter testified to substan-tially the same effect.All the foregoing employee witnesses were called bythe General Counsel and were apparently sincere. Theirtestimony may be reconciled on the assumption that Had-dad, purposely or otherwise, cast his remarks in such aform that they were susceptible of different interpreta-tions.Thus, if he stated, as Maynard testified, that theemployees could sign all the union cards they wanted, butstill had to do their work, and, that he had discharged aParkersburg employee for flaunting the fact that she hadsigned a union card, it was understandable that some ofthe employees, like Clare, would interpret the last re-mark, taken in context, as implying that the case of theParkersburg employee was given as an illustration ofHaddad's thesis that the signing of a union card did notrelieve the employees of their obligation to do their job.However, if, as Menshouse, Riffe, and Maynard testified,Haddad did not make it clear that the discharge of theParkersburg employee was for any reason other than heravowal of union adherence, it was expectable that some,at least, of the employees would construe his remarks asimplying, if not that all union adherents would be sum-marily discharged, that Respondent, at the very least,would be quick to discharge union adherents who gave itany offense. Moreover, in resolving the foregoing con-flicting versions of Haddad's remarks, I deem it particu-larly significant that Respondent, without offering any ex-planation at the time, failed to call Haddad to testify, not-"The denial in the Respondent's answer of Mitchell's supervisorystatus was withdrawn at the hearing 188DECISIONSOF NATIONALLABOR RELATIONS BOARDwithstanding that it was pointed out to Respondent'scounsel at the hearing that such failure would invite theinference thatHaddad's testimonywould not aidRespondent.5In view of this, I am constrained to find that, as in-dicated by the testimony of Menshouse, Riffe, andMaynard, Haddad's remarks were couched in such a wayas to lead his listeners to believe that adherence to theUnion would subject them to reprisals, and that Respond-ent thereby violated Section 8(a)(1) of the Act.b.Darnell's interrogationAdmittedly, Darnell on October 8 systematically inter-rogated all the employees in the Ashland store about theirdesire for union representation. According to Darnell, heapproached the employees in the store and read the fol-lowing from a sheet of paper which he held in his hands:You are probably aware that the Food HandlersUnion are (sic) trying to organize the store. Theyhave made a demand of the Co. stating that they havea majority of our employees who desire them (theUnion) to represent them. Do you want the Union torepresent you? This will in no way have any bearingon your job. You do not have to answer this.The sheet also listed the names of the employees andopposite this list were three ruled columns captioned,respectively "Yes," "No," and "Neutral." According toDarnell he indicated in one or the other of these columnsthe nature of each employee's reply to his question re-garding their desire forunionrepresentation.6 He testifiedthat the majority of the employees interrogated repu-diated the Union, and the tally on the sheet,eliminatingthe answers of those found below to be supervisors,shows that only 12 favored the Union while 23 opposedit.The answers of three employees were not recorded.'While three of the employees (Clare, Smith, andMenshouse) testified that Darnell's remarks to them cor-responded to the foregoing quoted matter, Rife testifiedonly thatDarnell asked her if she wanted to berepresented by the Union, and Carter and Gates werespecific that, in interrogating them, Darnell gave no as-surance that their answers would not affect their jobs.As I was favorably impressed by the demeanor of thelatter threewitnesses, and by the circumstantiality oftheir version of the interrogation incident, I credit themas against Darnell, and find that he offered them no as-surance against reprisals.5 In his brief Respondent's counsel asserts that he did not defend the al-legation relating to Haddad's speech because of his understanding that ithad been struck However, at the close of the General Counsel's case Istated on the record that I was reserving ruling on Respondent'smotionto strike that allegation, and in my order of March 16, 1967, that motionwas finally overruled. On the same date I advised Respondent's counselby letter that, if he deemed himself prejudiced by this ruling, I would en-tertain a motion to reopen the hearing to receive further evidence on thematter.No such motion was filed.6 The foregoing document was offered in evidence at the hearing asResp. Exh 1, but was received only for the purpose of showing what Dar-nell purportedly read to the employees. However, upon reconsideration,the document was by my order of March 16, 1967, received in evidencewithout any limitation,since the contents of the entire document were ineffect, adopted by Darnell in his testimony'Darnell testified that he may havemissed a few employees in makingthe round of the store8Blue Flash Express, Inc.,109 NLRB 591;Johnnie's Poultry Co ,146NLRB 770.Respondent contends that the foregoing interrogationwas permissible under the Board'sBlue Flashrule,8which sanctions interrogation of employees about theirdesire for union representation, provided,inter alia, (1)that the purpose is to verifya union's contemporaneousclaim to represent a majority of the employees, (2) thatsuch interrogation is accompanied by an assuranceagainst any reprisals for union activity, and (3) that suchinterrogation does not occur in a context of employerhostility to union organization.I am satisfied that none of the foregoing conditions wasmet here. As to (1), it is clear from Clare's undeniedtestimony related in more detail below, that Respondentalready knew on October 6, which employees had signedcards and that when Clare signed a card on that date theUnion had achieved majority status, and there is noevidence that Respondent believed that such majorityhad been obtained by impropermeans.9Accordingly,Darnell's polling of the employees was not necessary toverify the Union's claim, and it seems fair to infer thatRespondent's only reason for taking the poll was the ex-pectation that some of the union adherents would bereluctant to admit their true sentiments to Darnell, evenif they were given assurance against reprisals, and thatthe result of such a poll would, therefore (as proved to bethe case here), be more favorable to Respondent than acount of the cards known by Respondent to have been ac-tually signed. I do not believe that to permit such a"recount" by Respondent would conform to the letter orspirit ofBlue Flash. 10As to the requirement ofBlue Flashthat the interroga-tion be accompanied by an assuranceagainstreprisals, ithas already been found that in the case of at least threeemployees Darnell neglected to convey that assurance.As to the requirement of absence of union animus, itmust be remembered that Darnell's interrogation oc-curred against the background of President Haddad'sspeech of May 24, in which, as found above, he cited thecase of an employee whom he had discharged on the spot,when she announced that she had signed a union card.Although this speech had been delivered more than 4months before the polling of the employees, such a dra-matic threat to their job security by the top representativeof management could not have failed to make a lasting im-pression on the assembled employees.Moreover, it is relevant here to consider Respondent'sunionanimus, asdemonstrated by the Board's findings inthe various cases cited above, particularly the Board'sfindings that in March 1964, at the instant store, bothHaddad and Darnell engaged in unlawful interrogation,8 In any event,since the record, including Darnell's own testimony, isdevoid of any evidence that he asked any of the employees on October 8about themethodsused by solicitors for the Unionto induce the em-ployees tosign the cards,it is clear that Respondent had no concern onthis point.10 Prior toBlue Flash,the Board had long held that systematic inter-rogation of employees abouttheir union sentiments was unlawful as an in-vasion of their right to privacy and freedomfrom coercioninBlueFlash,the Boardbalanced the mischief of such interrogationagainst the interestof the employeesin verifyingthe accuracyof a union's claim to representa majority of his employees, and strucka balance infavor of theemployerSee Johnnie's Poultry Co ,supra.However, where as here, thereis amplebasis for finding that the employer is already aware from other sources ofthe facts as to the Union's status,no legitimate purpose wouldbe servedby permitting him even the limited invasionof his employees' rights ac-corded byBlue Flash. HECK'S INC.Respondent threatened discharge of all the union ad-herents, and did discriminatorily discharge, Menshouse,a prominent union protagonist;11 and, so far as appearsfrom the record, such unfair labor practices were still un-remedied on October 8.12 It is difficult to see how, undersuch circumstances, Darnell's poll could be deemed tomeet the requirement ofBlue Flashthat such interroga-tion must not occur in a context of hostility to union or-ganization.Itmay be noted, finally, that, in finding interrogation ofan employee to be coercive, the Board and the courtshave frequently cited the fact that the employee falselydisclaimed any interest in union representation.13 Here,according to Darnell's own testimony the vast majorityof the 38 Ashland employees disclaimed any desire forunion representation, even though, as found below, 21 ofthem had signed union cards, and there is no evidencethat any of them had prior to October 8 sought to revoketheir cards.For all the foregoing reasons, it is found that Darnell's,interrogation violated Section 8(a)(1) of the Act.c.The Mitchell-ClareincidentsClare signed a union card on October 6. She testifiedthat early in October,she had discussions about theUnion with Assistant Store Manager Mitchell,who toldher that Respondent knew what employees had and hadnot signed union cards,and that the Union had gotten"over the hump"and achieved majority status, when shesigned a union card.Mitchell did not testify. I creditClare. A statement reflecting such precise knowledge ofthe number of union adherents14 could not fail to createan impression of close surveillance by management ofunion activities, through employee informers or other-wise.15 It is accordingly found that, by creating such animpression,Respondent violated Section 8(a)(1) of theAct.Clare testified further that some time after Darnell's" 150 NLRB 1565, enfd. 369 F.2d 370 (C.A 6)12While Menshouse had been rehired by October 8, there was noevidence as to the extent to which Respondent had otherwise compliedwith the Board's order by that date.13See, e.g., 159 NLRB 1151,section III,D, of the TrialExaminer'sDecision(involving Respondent'sHuntington store),which was affirmedon this point by the Board,where the variance between the result of anemployee poll and the card count was cited as a reason for finding the pollcoercive.14Moreover, as found below, the Union did in fact get "over the hump"on October 6, when it obtained its 20th (and 21st) card (Both Clare andBrown signed cards on that date)i5While it is not clear from Clare's testimony whether this conversationtook place before or shortly after the October 8 poll, it is evident thatMitchell was not referring to that poll as the source of Respondent's infor-mation regarding the union sentiments of the employees For one thing,that poll elicited repudiations of the Union from the vast majority of theemployees,and it is not apparent, in any event, how Respondent couldhave determined from that poll the precise date on which the Umon ob-tained the decisive card.Respondent cites certain testimony by Clare to the effect that she andMitchell were on friendly terms, that she "probably"initiated discussionsof the Umon with him, that she "might have" told him before the forego-ing incident that she knew that most of the employees had signed unioncards;and that, on the occasion in question,she agreed with Mitchell's ob-servation on this point. However, there is no evidence that Clare dis-closed to Mitchell the identity of the union adherents or that she herselfhad signed a card, and the fact that Mitchell and Clare were on friendlyterms or that she initiated the discussions of the Union could not detractfrom the coercive effect of Mitchell's imputation to higher management of189visit to the store on October 8, Mitchell referred to arumor then circulating among the employees that StoreManager McCann had been "discharged"16 because of"the union and the employees," and that, in this connec-tion, on a particular Saturday evening Mitchell told thewitness that the employees and the Union had "shafted"McCann, and that the employees were not going to"shaft"MitchellAs Mitchell did not testify, I creditClare. It is apparent from the foregoing that Mitchell at-tributed the actual or supposed downfall of McCann tothe extent of the employees'unionactivity. Such a state-ment to an employee, implying, as it did, that manage-ment would not hesitate to discharge a supervisor fortolerating union activity, could not fail to impress uponsuch employee that those engaging in such activity mightshare the supervisor's fate. Accordingly, I find thatRespondent thereby violated Section 8(a)(1) of the Act.17The General Counsel alleged a further violation basedon Clare's testimony concerning an invitation to her byMitchell to resign her job. However, the most that can bemade of Clare's rather confused testimony on this pointis that, while this remark was made by Mitchell on thesame evening that he referred to the "shafting" of Mc-Cann, the occasion for the remark was not Clare's unionactivityor sentimentsbut a disagreement over an entirelydifferent matter, unrelated to the Union, and that the verynext day Mitchell apologized to her therefor. Ac-cordingly, I find no violation here.3.The 8(a)(5) issuea.The appropriate unitIt was agreed at the hearing, and I find, that the follow-ing unitis appropriate for purposes of collective bargain-ing:All employees at Respondent's store in Ashland, Ken-tucky, excluding guards, professional employees, and su-pervisors as defined in the Act.18exact knowledge of the identity of the union adherents.16As McCann apparently continued as store manager at Ashland untilNovember 1966, the foregoing discussion either must have occurred afterthat date, or must have been based on misinformation as to McCann'sstatus.17Had McCann in fact been discharged because of a permissive at-titude toward the Union, such discharge would clearly have been unlaw-fulTalladega Cotton Factory, Inc.,106 NLRB 295, enfd. 213 F 2d 208(C.A5), Jackson Tile Manufacturing Co.,122 NLRB 746, enfd. 272F 2d 181 (C.A5);General Engineering, Inc., and Harvey Aluminum(Incorporated),131 NLRB 648 The rationale of these cases is that sucha discharge tends to instill in employees the fear that they will suffer thesame fate if they persist in their union activities. Such fear is nonethelessreal,where,as here,the employees are told that their union activitiescaused the supervisor's discharge,whether or not that was actually thecase.i8The original complaint provided for the exclusion of office clericalsfrom the unit. The record shows that on October 8, Respondent had onlyone office clerical employee-Ruth Conley. (Cahal, who also worked inthe office, was classified as a department head, and is found to be a super-visor.) Conley worked in a small enclosure in a corner of the store where,among other things, she compiled records of cash receipts and processedemployee timecards Some time after October 8, she was transferred tothe cosmetics department. At the hearing, the General Counsel moved toamend the complaint to include office clerks and Respondent stipulated totheir inclusion. Under all the circumstances,I find that such inclusion wasproper(Heck's Inc,159 NLRB 1151;Ohrbach's, Inc,118 NLRB 231;Taunton Supply Corp,137 NLRB 221), particularly as it was agreedto by Respondent at the hearing (cf.Heck's Inc,156 NLRB 760, fn. 17;Heck's Inc,159 NLRB 1151 fn 1) 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt was also agreed at the hearing, in conformity with theBoard's finding in the prior case involving the instantstore,19 that the six department heads at Ashland weresupervisors,and that the night watchman at that storewas a guard.They willaccordingly be excluded.b.The Union's majority statusAt the hearing Respondent presented a document con-taining a list of 45 names, which were identified by Mc-Cann, the former manager of the Ashland store, as thenames of all employees and department heads on thepayroll for that store during the week beginning October8.20Of the foregoing persons, it was stipulated at thehearing that six, who were listed as department heads,were supervisors and that one who was listed as the"nightwatchman" was a guard. Of the remaining 38, therewas a dispute at the hearing only as to Roger Davis, whowas listed on the exhibit as a department head. TheGeneral Counsel also contended at the hearing that thelistwas incomplete. However, after the hearing, theGeneralCounselwithdrewthiscontention,21andRespondent indicated that it was satisfied that, as con-tended by the General Counsel, Davis was not a super-visor on October 8, but an employee.22 It follows that theparties are now in agreement, and it is found, that on Oc-tober 8 and during the ensuing week the unit consisted of38 employees.At the hearing the General Counsel offered in evidence30 signed union authorization cards, which bore datesprior to October 8.23 One of these cards, signed by Mc-Guire,was later withdrawn, another was rejectedbecause signed by France, a supervisor, and the card ofColor is hereby rejected for the same reason. Of theremaining 27 cards, the record shows that 6 purport tobear the signatures of individuals who were not inRespondent's employ on October 8. There remain 21cards, most of which are challenged in Respondent's briefon various grounds, as follows:1.Twelve cards are challenged on the ground that thesignatory did not testify at the hearing. However, thesecards were properly authenticated by witnesses at thehearing, who attested to the signing of the card.2.Criswell's card is contested on the ground that hewas a department head. However, the record does notsupport this contention.3.Clare's card is attacked on the ground that France,her department head, talked to her about the Union.While Clare ' initially acknowledged that, before she19 150 NLRB 156520Trial Examiner's Exh 1.21Trial Examiner's Exh 222Trial Examiner's Exh 323An additional card, that ofLindaFields, bore the date of November27, which wassubsequent to the Union's demands for bargaining in Oc-toberAt a later point in the hearing,the General Counsel offered in evidence19 new cards,of which 17 were shown to have been signed by personsemployed in Respondent's Ashland store on various dates in January1967 The GeneralCounsel would add these cards to those already inevidence,and contends that there was a continuing demand by the Union,in January 1967, at a time when, as allegedly shown by suchcards, theUnion enjoyed majority status,and that such demand wasrejected byRespondent for invalid reasons However,in view of my ultimate findingsbelow,there is no need to pass on this issue.24 149 N LRB 1283,1287, enfd.363 F 2d 702, 708 (C A D C )25Radio StationKVEC,93 NLRB 618, 623.signed the card, she discussed the Union at some lengthwith France, who expressed the view that it "would be agood thing" if the Union organized the employees, at alater point in her testimony she professed to be unable torecall whether France talked to her about the Union be-fore or after she signed the card, and averred that she hadlittle contact with him other than in connection with herwork, as they were not "very fond of each other." She in-sisted,moreover, that she signed the card at the requestof a union agent, after discussing the pros and cons ofunion representation, and she denied that France's endor-sement of the Union had any bearing on her decision tosign the card, explaining that she signed it because she"didn't like how things were," and she did not like Franceand how he "ran things." It thus appears that it was herresentment of France's conduct as a supervisor, ratherthan his endorsement of the Union, that impelled her tosign the card.Moreover, inAero Corporation24 in rejecting the con-tention that a card was invalid because solicited by aminor supervisor, the Board said:... to permit Respondent now to rely on Johnson'sactivities to justify its refusal to recognize the Uniondesignated by a majority of its employees, would en-courage Respondent to have just such marginal su-pervisors join in the employees' organizing activity,secure in the knowledge that if the Union should gaina majority, disclosure of the supervisor's real statuswould defeat that majority.This rationale was specifically approved by the courtof appeals in that case.Under all the foregoing circumstances, it is found thatClare's card is valid.254.The cards of Wheeler and Morris were attacked onthe ground that they were authenticated at the hearingonly by specimens of their signatures taken from Respon-dent's payroll records.26 However, after the hearing theparties submitted a stipulation to the effect that Wheeler'scard was signed by him on the date shown thereon,27 and,in view of this stipulation, no valid reason appears for re-jecting his card.28 As to Morris, it was stipulated only thathis whereabouts were unknown and that he was unavaila-ble to testify. However, I am satisfied from a comparisonof his purported signature on the union card with thespecimen referred to above that the card was signed byhim.29While there was no testimony at the hearing thatsuch card was signed on the date shown thereon (October2), it is proper to presume the accuracy of that date.30It is concluded therefore that on October 8, the Union26Tax-withholding certificates29 See TrialExaminer'sExh. 4 and my order of March 16, 1967.28At the hearing,ruling was reserved on the admission of his card It ishereby ordered received in evidence29As to the propriety of proving the authenticity of a union authoriza-tion card through comparison of the signature thereon with a specimensignature, seeArco Corporation,149 NLRB 1283, 1285-86, and 28USCA, Sec. 1731, which authorizes such comparison by Federal courts,without any limitation as to the conditions under which such comparisonmay be made For common law authorities to the same effect,see Wig-more,Evidence,§ 2016 (fn 1) (3d ed )30Wigmore,Evidence,§2520(b) (3d ed.).While such presumption isrebuttable, there is no contrary evidence here, and, indeed, the only otherevidence on the point is the notation made by Darnell on the sheet, onwhich he recorded the results of his October 8 poll (Resp Exh. 1), indicat-ing that Morns aligned himself on that date with the union adherents Suchevidence is not only consistent with, but tends to confirm, the presump-tion that Morris signed a union card on a date prior to October 8 HECK'S INC.had signed cards from 21 out of 38 employees in the unit,and that it represented a majority of such employees onthat date.c.The Union's requestRespondent contends that the Union did not make aproper request for bargaining. Union Agent Spencertestified that on October 8, he told Holroyd that theUnion represented a majority of the "employees,"whether or not department heads were included in theunit, and Spencer's letter of October 11 reaffirms theUnion's claim to represent a majority of the "employees"in the Ashland store, regardless of the status of the de-partment heads;31 and he there prognosticates, on thebasis of his experience with Respondent, that the issue ofthe appropriateness of the Ashland unit would probablyreach the Board, but he asserts that, no matter how theBoard should rule on the department heads, the Unionwould still have a majority.In his reply of October 13, Holroyd acknowledges thatin their October 8 conversation, Spencer claimed torepresent a majority of the "employees" in the store, andthe letter continues:Pursuant to my questioning you stated that suchmajority existed with or without the departmentheads and you were making a demand to include thedepartment heads or to exclude them dependingupon what the Board decided in their case. Thisanswer resulted in a very confused demand and wemust therefore conclude that you did not demandrecognition in an appropriate unit.32In his reply of October 25, to the foregoing letter,Spencer made it clear that he was presently defining theunit as either a storewide unit including "non-supervisorydepartment heads" or as one which excluded departmentheads. Spencer was thus, offering Respondent a clear,present choice between (1) a unit which included depart-ment heads, on the assumption that they were not super-visors, and (2) one which excluded them. Respondentcontends that, because it was offered such a choice,Spencer's unit request was ambiguous. However, therewas no ambiguity in Spencer's request in the sense that itwas not clear what unit he was willing to bargain for.Each of the alternative units was precisely defined, andhe made it abundantly clear that he was equally willing tobargain for either one. Essentially, the situation is thesame as if Spencer had merely proposed the exclusion ofsupervisors, and indicated that he was willing to abide byRespondent's determination as to the supervisory statusof the department heads.Moreover, even if the Union had erroneously insistedon including the six department heads, it appears that theBoard would not have deemed its bargaining request de-3' In this letter and his subsequent letter of October 25, Spencer speci-fies the exclusion of the office employees. While the one such employeehere involved has been included by me in theunit, it iswell settled thatsuch a slight variance is immaterial. See Heck's,Inc.,156 NLRB 760.32I do not credit the foregoing self-serving, hearsay version ofSpencer's demand, insofar as it conflicts with his testimony.33Heck's, Inc.,156 NLRB 760, involving the Parkersburg storeThere the Board found that a request for inclusion of as many as 5 em-ployees out of a unit of 37 was not defective, even though the 5 werefound ineligible. Here, there were, as found above, 38 in the appropriateunit.191fective for that reason.33 It is not clear why the Unionshould be in a worse position, because it indicated indif-ference to the unit placement of the department heads.Respondent had no greater burden here than it had in thecase just cited, involving its Parkersburg store. Here, asthere, Respondent was required only to indicate in whatrespect it deemed the requested unit to deviate from theone it considered proper. Moreover, here unlike there,Respondent was assured that the Union would adapt itsunit request to Respondent's views.Accordingly, I find no fatal defect in the Union's bar-gaining request of October 8 or any of its subsequentrequests.d.The "good faith" issueRespondent offered no oral testimony at the hearingconcerning the reason for its decision not to recognize theUnion. Darnell averred only that the authority to makethat decision was delegated to Respondent's labor rela-tions adviser, Holroyd, who was also its trial counsel,and, although the Union called upon Holroyd to take thestand, he refused to do So. 34 Accordingly, the only insightinto Respondent's reason for refusing to recognize theUnion is afforded by Holroyd's letter of October.13,which, after alleging that the Union's unit request was de-fective for the reasons noted above, continued as follows:Irrespective of this and in addition, we have causeda poll of all employees in that store to be conducted,the resulting answer produced an overwhelmingstatement that you did not represent the employees.Accordingly, recognition is declined until such timeas you have been certified as the majority representa-tive of the employees involved by the N. L. R. B.It has already been found, on the basis of Darnell's un-contradicted testimony, that the result of this poll was infact adverse to the Union. However, it has also beenfound that such poll did not conform to the requirementsof theBlue Flashrule and was coercive. It is well settledthat, in rejecting a union's recognition request, manage-ment may not, consistently with the requirements of goodfaith, rely on a count of union adherents obtained undercoercive circumstances. 35 Such a poll has the twofoldvice that it is patently not a reliable measure of employeesentiment, and that it is calculated to deter the employeesfrom remaining union adherents in the future. Ac-cordingly, it is found that, by its resort to, as well as itsreliance on, the foregoing poll, Respondent demonstratedits bad faith.Iam mindful of the Board's finding in 159 N LRB 1151,involving Respondent's Huntington store, that in thatcase the polling of employees by management concerningtheir union sentiments, "while unlawful was not so34As the Union did not press the matter further, I had no occasion torule on the propriety of such refusal.It is clear,however, that,if, as Dar-nell insisted,Holroyd was vested with sole responsibility for making sucha decision regarding Respondent's labor relations policy as was here in-volved,he was subject to examination regarding his motivation to thesame extent as any other representative of management, provided onlythat he could not be required to disclose any communications with hisclient that entered into the matter35Pre,serScientific, Inc,158 NLRB1375 and cases there citedHome Pride Provisions,Inc,161NLRB 634. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDflagrant that it must necessarily have had the object ofdestroying the Union's majority status ... nor wasRespondent's conduct of such a character as to supportan inference that Respondent's refusal to bargain wasmade in bad faith in violation of Section 8(a)(5) and (1) ofthe Act."However, here, unlike there, it was shown thatRespondent was satisfied, even before taking the poll,that the Union had achieved majority status. Respondent,therefore, could have had no object in polling the em-ployees on October 8, other than to coerce them intorepudiating the Union. Thus, there is present here an es-sential element found to be lacking in the Huntingtoncase-namely, coercive conduct which "necessarily . ..had the object of destroying the Union's majoritystatus."Moreover, even if this be viewed as a case whereRespondent engaged in no unduly coercive conduct at thetime of its refusal to honor the Union's request, it wouldstill be found that such refusal was unlawful. Such a find-ing would beconsistentwith the Board's current policyas enunciatedinJohn P. Serpa, Inc.,155 NLRB 99,Aaron Brothers Company,158 NLRB 1077, andH &W Construction Co.,161 NLRB 852. The net effect ofthese cases appears to be that, where there is no prior bar-gaining relationship,an employer, who is confronted witha request for recognition based on cards, need onlyrefrain from any unfair labor practices "of such acharacter as to reflect a purpose to evade an obligation tobargain," and that, if this condition is met, the Board willnot infer that his failure to recognize the union was in badfaith- i.e., because of rejection of the principle of collec-tive bargaining.However, in the foregoing cases theBoardimposed a limitation on the foregoing rule, whichis especially significant here- namely, that, even if theforegoing requirementismet, anemployer's refusal torecognizea unionwill still be found unlawful, if it affirma-tively appears that he in fact entertained no doubt of theUnion's majoritystatus.36Presumably, the rationale ofthis is that an employer cannot have a good-faith doubt,if he had no doubt at all.Here, there was affirmative evidence indicating thatRespondent was aware on October 6, only 2 days beforethe Union's initial demand, that it had achieved majoritystatus on that date.37 No attempt was made to dispute thisevidence'38andon the basis thereof it has been foundthat on October 6 Respondent was in fact aware of theUnion'smajority status.Accordingly, on that groundalone, it would be consistent with current Board policy tofind that Respondent's refusal to recognize the Unionwas unlawful.Respondent contends, finally,in itsbrief that it wasjustifiedin refusingto bargain because of a letter dated36 See particularly the discussion of this point inAaron Brothers,supra,andH & W Construction Co., supraSee, also,Greyhound Terminal,137 NLRB 87, enfd 314 F.2d 43 (C.A.9), Snow & Sons,134 NLRB709, enfd 308 F 2d 687 (C.A 9). While the foregoing cases dealt with aninspection of cards tendered by a union, no logical reason suggests itselfwhy a different result should apply where the employer has ascertainedthe union'smajority status from other sources.See Member Jenkins' con-curring opinion inAaron Brothers,wherein he states that an unlawfulrefusal to bargain may be proved,inter alia,"by independent knowledgeof the employer that a union has a majority "31 The last 2 of the Urron's 21 valid cards were in fact signed on Oc-October 1, received by Darnell, which read as follows:Mr. Fred Haddad, PresidentTri-State Distributors Inc.19th StreetNitro, West VirginiaDear Mr. Haddad:This is to notify you that Retail Clerks Union Local1059 has interest in your Hecks Inc. store located3503WinchesterAvenue,Ashland,Kentucky,therefore, we hereby inform you that any agreementswith any other Labor Organization would be in con-tradiction to the above stated interest and we willtake all necessary legal action to protect such in-terest.Please contact the undersigned in the event you haveany questions concerning this matter.Sincerely,William E. Harvey,PresidentRetail Clerks Union Local1059187 South High StreetColumbus, Ohio 43125Admittedly, Respondent did not reply. The foregoingletter was not authenticated as having been in fact sent byRetail Clerks.Moreover, there was no testimony thatsuch letter motivated Respondent's refusal to recognizethe Union, and, significantly, Holroyd's letter of October13, although purporting to detail the reasons for Respond-ent's refusal to recognize the Union, makes no mentionof Retail Clerk's alleged "interest."In addition, although a number of employees hadsigned cards for Retail Clerks as late as March 1964,39Menshouse testified,without contradiction, that norepresentative of the Retail Clerks had appeared at theAshland store since the latter part of 1964, which wasseveralmonths before the Union began its organizingcampaign, and nearly a year before the Union's bargain-ing requests.While in the case last cited, Retail Clerksfiled,inter alia,a refusal-to-bargain charge, that chargewas either withdrawn or dismissed before the hearingheld in that case on July 14, 1964; and, so far as appearsfrom the record, the only basis for Retail Clerks' claim intheOctober 1 letter that it had an "interest" in thetober 6. Thus, Mitchell's aforenoted statement to Clare that Respondentknew that the Union had obtained the decisive card when she signed one(on October,6) was factually correct on the assumption that she was thefirst to sign on that date In any case, it suffices that Respondent knew byOctober 8 that the Union had a card majority38Respondent did not even call any representative of higher manage-ment to deny that Respondent had the knowledge of the Union's majoritystatus imputed to it by Mitchell. This circumstance, in itself, warrants theinference that such imputation was correct39 See the findingsinHeck's, Inc.,150 NLRB 1565. HECK'S INC.193Ashland store were the cards dating back to March 1964,and the outstanding order of the Board issued in that caseon February 5, 1965, requiring Respondent to refrainfrom discouraging, or interfering with, employee activi-ties on behalf of Retail Clerks.40While the Board has held that, when he is confrontedwith competing claims by two rival unions, which giverise to a real question concerning representation, an em-ployer need not, and, indeed, may not, recognize eitherone,41 there was here no demand by Retail Clerks forrecognition or any claim to represent the employees, butonly a vague assertion of an "interest" in the employees,and a caveat against negotiating any contract with theUnion, and Respondent admittedly made no effort to ob-tain clarification of the Retail Clerks' foregoing am-biguous position. In view of these circumstances, as wellas the absence of any competent evidence that the forego-ing letter was actually sent by Retail Clerks, that Re-spondent's refusal to recognize the Union was promptedto any extent by that letter, or that Retail Clerks had anyvalid authorization cards on October 1, it is found thatRespondent's reliance on that letter is misplaced.42It is therefore concluded that, by refusing to recognizethe Union on and after October 8, Respondent violatedSection 8(a)(5) and (1) of the Act.IV.THE REMEDYIt having been found that the Respondent violated Sec-tion 8(a)(1) and (5) of the Act, it will be recommendedthat the Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act.It has been found that the Respondent refused to bar-gainin good faith with the Union, which represented amajority of the employeesin anappropriate unit. Ac-cordingly, I shall recommend that the Respondent be or-dered to bargain, upon request, in good faith with theUnion as the exclusive representative of the employeesin the appropriate unit.CONCLUSIONS OF LAW1.All employees in Respondent's Ashland, Kentucky,store, including office clerks, but excluding guards,professional employees, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) ofthe Act.2.At all times material the Union has been and still isthe exclusive representative of all the employees in theaforesaid unit for the purposes of collective bargaining,within the meaning of Section 9(a) of the Act.3.By refusing since October 8, to bargain collectivelywith the Union as the exclusive representative of its em-ployees in an appropriate unit, the Respondent has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.4.By interrogation of employees about their union ac-tivities, threatening reprisals for such activities, andcreating the impression of surveillance thereof, Respond-,ent has interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed in Section 7of the Act, and has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.RECOMMENDED ORDERUpon the entire record in the case, and the foregoingfindings of fact and conclusions of law, it is recommendedthat Respondent, Heck's, Inc., Ashland, Kentucky, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain concerning rates of pay, wages,hours of employment, or other conditions of employmentwith Food Store Employees Union, Local #347 Amalga-mated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, as the exclusive representative ofall employees in its Ashland, Kentucky, store, includingofficeclerks,but excluding professional employees,guards, and supervisors as defined in the Act.(b)Coercively interrogating employees about theirunion activities, threatening reprisals for such activities,and creating the impression of surveillance thereof.(c)In any like or related manner, interfering with,restraining, or coercing its employees in the exercise oftheir right to self-organization, to form, join, or assist theabove-named Union, or any other labor organization andto engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to the ex-tent that such right may be affected by the provisos toSection 8(a)(3) of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, bargain collectively in good faith41That order was enforced by the court of appeals on November 29,1966, 369 F.2d 370 (C A. 6).Respondent citesBlade-Tribune Publishing Company,161NLRB1512, apparently as authority for the continuing vitality of the RetailClerks' 18-month old cards However, that case is clearly distinguishable,as it holds merely that, when an organizing campaign is interrupted by theprocessing of unfair labor practice charges and thereafter resumed by thesame union,culminating in a demand for recognition,a card signed beforesuch interruption may be regarded as still valid, even though over a yearoldHere,there was no resumption of the organizing campaign by RetailClerks at any time after its apparent suspension or abandonment late in1964, nor any subsequent demand by that union for recognition This dif-ference in the factual setting of the two cases is of prime significance. For,inBlade-Tribunethe employer was in essence attempting to avoid its bar-gaining obligationby relyingon the disruption of a union's organizing cam-paign through its own unfair labor practices.Policy considerations wereclearly opposed to the employer's position and required that the otherwisestale cards be validated, so that the employer might not profit by his ownwrong. Here, on the other hand, Respondent would profit by its ownwrong if it were allowed to rely on RetailClerks' 18-month old cards as areason for not bargaining with the Union,since the only basis for validat-ing such cards would be Respondent's own unfair labor practices in 1964.Whether the result here reached would be prejudicial to Retail Clerks isspeculative,as there is no evidence that it intended to, or did,renew itscampaign at any time There can be no doubt, however, of the prejudicialeffect on the employees'interest in self-organization,if Respondent's con-tention is sustained,as they will then be denied the right to representationby a union to which they adhered in the face of Respondent's unremediedunfair labor practices.TheBoy'sMarket, Inc.,156 NLRB 105, 10742 Boy's Market, Inc., supraThe Board there held that the refusal torecognize a union is not excused by a rival union's claim which is "clearlyunsupportable or specious, or otherwise not a colorable claim " Here, notonly was there no substantial basis for Retail Clerks'claim, but the factthat Holroyd's letter of October 13 does not even advert thereto is per-suasive that Respondent recognized the speciousness of such claim. SeealsoEssex Wire Corporation,130 NLRB 450. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Food Store Employees Union, Local #347 Amalga-mated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, as the exclusive representative ofallemployees of the Respondent, in its Ashland, Ken-tucky, store, including office clerks, but excluding guards,professional employees, and supervisors as defined in theAct, with respect to rates of pay, wages, hours of employ-ment, or other conditions of employment and, if an un-derstanding is reached, embody such understanding in asigned agreement.(b)Post at its store in Ashland, Kentucky, copies ofthe attached notice marked "Appendix."43 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 9, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 9, in writing, within 20 days from the receipt of this Decision, whatsteps Respondent has taken to comply herewith. 4443 In the event that this Recommended Order is adopted by the Board,the words "the Recommended Order of a Trial Examiner" in the notice.In the further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words"a Decisionand Order."44 In the event that this Recommended Order is adoi ted by the Board,this provision shall be modified to read. "Notify the Regional Director forRegion 9, in writing, within 10 days from the date of this Order,what stepsRespondent has taken to comply herewith."WE WILLbargain in good faith,upon request, withFood Store Employees Union,Local #347 Amalga-mated Meat Cutters and Butcher Workmenof NorthAmerica, AFL-CIO,as the exclusive representativeof all employees in the bargaining unit describedbelow in respect to rates of pay, wages,hours of em-ployment,or other conditions of employment and, ifan understanding is reached,embody it in a signedagreement.The bargaining unit is:All employees at ourAshland,Kentucky,store,including office clerks,but excluding guards,professional employees,and supervisors asdefinedin the Act.WE WILL NOT coercively interrogate our em-ployeesabout their union activities, threatenreprisals for such activities, or create the impressionof surveillance thereof.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in the ex-ercise of their right to self-organization, to form, join,or assist Food Store Employees Union, Local #347Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, or any other labor or-ganization, to bargain collectively through represen-tatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection or to refrainfrom any or all such activities, except to the extentthat such right may be affected by the provisos toSection 8(a)(3) of the Act.HECK'S INC.EmployerAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Room 2407,Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 684-3663.